                                     1
                                     2
                                     3
                                     4
                                     5
                                     6
                                     7
                                     8
                                     9
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17                          UNITED STATES DISTRICT COURT
                                    18
                                                                     DISTRICT OF NEVADA
                                    19      Alan Warenski, individually and on                   Case No: 2:19-cv-00313-MMD-NJK
                                            behalf of all others similarly
                                    20      situated,                                            ORDER RE:
                                    21
                                                                    Plaintiff,                   Stipulation of Dismissal of Aargon
                                    22      v.                                                   Agency, Inc.
                                    23
                                            Aargon Agency, Inc.,
                                    24
                                    25                              Defendant.
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                 CASE NO. 2:19-cv-00313-MMD-NJK
                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Alan
                                     2   Warenski (“Plaintiff”) and Defendant Aargon Agency, Inc. (“Defendant”) stipulate
                                     3   to dismiss with prejudice Plaintiff’s claims against Defendant in this matter, and to
                                     4   dismiss without prejudice the claims of putative class. Each party will bear its own
                                     5   costs, disbursements, and attorney fees.
                                     6
                                     7   DATED this 3rd day of October 2019.
                                     8
                                     9   KAZEROUNI LAW GROUP, APC
                                    10
                                         By: /s/ Gustavo Ponce
                                    11   Michael Kind, Esq.
                                         Gustavo Ponce, Esq.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         6069 S. Fort Apache Rd., Ste. 100
      Las Vegas, NV 89148




                                    13   Las Vegas, NV 89148
                                         Attorneys for Plaintiff
                                    14
                                    15   CARLSON & MESSER
                                    16
                                    17   By: /s/ David Kaminski
                                    18   David J. Kaminski, Esq.
                                         Martin Schannong, Esq.
                                    19
                                         5901 W. Century Blvd., Ste 1200
                                    20   Los Angeles, CA 90045
                                    21   Attorneys for Defendant
                                         Aargon Agency, Inc.
                                    22
                                    23                                          IT IS SO ORDERED.
                                    24
                                    25                                          CHIEF UNITED STATES DISTRICT JUDGE

                                    26                                                  10/7/2019
                                                                                Dated: ______________________________
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                 CASE NO. 2:19-cv-00313-MMD-NJK
